Citation Nr: 0901079	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In May 2008, the veteran testified at the RO in Seattle, 
Washington before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The Board remanded this case in August 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran has Level II right ear hearing acuity and Level V 
left ear hearing acuity.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss, currently evaluated at 10 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).



History and Analysis

The veteran was service connected for bilateral hearing loss 
in October 2003 and assigned a noncompensable rating.  The 
veteran filed a claim in August 2004 for an increased rating 
for his service connected bilateral hearing loss, contending 
that his hearing had worsened.  He asserted that he cannot 
understand people speaking, caution signals and speaker 
announcements.  The veteran's bilateral hearing loss 
evaluation was increased to 10 percent disabling in an 
October 2008 rating decision.  

A November 2004 letter from a private physician indicates 
that the veteran's hearing in his left ear has gotten 
progressively worse over time and that he does not hear words 
correctly at times.  The physician states that the veteran's 
wife and other close relatives have also noticed a decline in 
the veteran's hearing.  

November 2004 statements submitted by the veteran's wife and 
daughter indicate that the veteran constantly has to have 
things repeated to him and that his hearing has gotten 
progressively worse over the years.  The veteran struggles to 
understand what people are saying and cannot hear telephones, 
televisions and radios without the volume being turned up 
very high.

The veteran was provided a VA audiological examination in 
November 2004 that showed:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
40
50
LEFT
20
70
65
70

The right ear average puretone threshold was 30 decibels and 
speech recognition was 96 percent.  Under Table VI, such 
hearing acuity is considered Level I.  The left ear average 
puretone threshold was 56 decibels and speech recognition was 
84 percent.  The left ear puretone thresholds meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(b).  Under Table VI, such hearing acuity is considered 
Level II.  Under Table VIa, the hearing impairment is Level 
IV.  Pursuant to 38 C.F.R. § 4.86(b), the higher numeral 
designation is to be used and is elevated to the next higher 
Roman numeral, which is Level V.  Thus, combining the hearing 
level designations for the two ears under Table VII results 
in a noncompensable rating under Code 6100.  38 C.F.R. § 
4.86.

The veteran was provided a VA audiological examination in 
December 2007 that showed:



HERTZ



1000
2000
3000
4000
RIGHT
10
45
55
60
LEFT
20
70
70
70

The right ear average puretone threshold was 43 decibels and 
speech recognition was 94 percent.  Under Table VI, such 
hearing acuity is considered Level I.  The left ear average 
puretone threshold was 58 decibels and speech recognition was 
86 percent.  The left ear puretone thresholds meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(b).  Under Table VI, such hearing acuity is considered 
Level III.  Under Table VIa, the hearing impairment is Level 
IV.  Pursuant to 38 C.F.R. § 4.86(b), the higher numeral 
designation is to be used and is elevated to the next higher 
Roman numeral, which is Level V.  Thus, combining the hearing 
level designations for the two ears under Table VII results 
in a noncompensable rating under Code 6100.  38 C.F.R. § 
4.86.

During the veteran's May 2008 hearing, he testified that his 
hearing has worsened over time and that he has problems with 
speech recognition.  In particular he has difficulty hearing 
general conversation and has to turn his phone up in order to 
hear.  The veteran also testified that he is constantly 
turning up the radio and television and that his hearing loss 
affects his quality of life.  For instance, he has had to 
learn how to read lips.  He testified that he had more 
difficulty understanding people since his December 2007 VA 
audiometric examination and that his hearing was 
progressively getting worse, particularly with sounds around 
him, such as an inability to hear birds, wind or water.

The veteran was provided a VA audiological examination in 
September 2008 that showed:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
60
60
LEFT
20
70
70
75

The right ear average puretone threshold was 46 decibels and 
speech recognition was 86 percent.  Under Table VI, such 
hearing acuity is considered Level II.  The left ear average 
puretone threshold was 59 decibels and speech recognition was 
80 percent.  The left ear puretone thresholds meet the 
exceptional pattern of hearing loss specified in 38 C.F.R. 
§ 4.86(b).  Under Table VI, such hearing acuity is considered 
Level IV.  Under Table VIa, the hearing impairment is Level 
IV.  Pursuant to 38 C.F.R. § 4.86(b), the higher numeral 
designation is to be used and is elevated to the next higher 
Roman numeral, which is Level V.  Thus, combining the hearing 
level designations for the two ears under Table VII results 
in a 10 percent rating under Code 6100.  38 C.F.R. § 4.86.

The veteran's condition is currently insufficient to 
establish entitlement to an increased rating in excess of 10 
percent because the rating of hearing loss disability 
involves the mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore the veteran's claim for an increased rating in 
excess of 10 percent for bilateral hearing loss must be 
denied.

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2008).  In this case, the Rating Schedule is not inadequate.  
The Rating Schedule does provide for higher ratings for the 
service connected hearing loss.  Moreover, as discussed 
above, the schedular criteria for higher ratings have not 
been shown.  

Although the Board acknowledges the veteran's complaints of 
difficulty understanding conversational speech associated 
with his service connected hearing loss, the record reflects 
that the veteran has not required frequent hospitalizations 
for his hearing loss.  Further, there is no indication that 
it currently interferes substantially with employment.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  For these 
reasons, an extraschedular rating is not warranted.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service 
connected disability by a letter in October 2004.  The July 
2005 statement of the case (SOC) and subsequent supplemental 
SOCs in March 2008 and October 2008 explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  

A September 2008 letter specifically gave the veteran the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and informed the veteran that he had to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating 
would be determined by applying relevant diagnostic codes 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% depending on 
the disability involved, and provided examples of the types 
of medical and lay evidence that the veteran could submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work and another was specific test results or 
measurements.  This letter also informed the veteran of the 
criteria for a higher rating that was pertinent to his 
disability.

The Board finds that the veteran would not be prejudiced by 
any deficiency in providing the specific notice required by 
Vazquez-Flores.  The September 2008 letter, rating decisions, 
statement of the case, and supplemental statements of the 
case gave the veteran the rating criteria for the disability 
at issue: hearing loss.  The veteran described how the 
disability impacted his daily activities or employment in his 
May 2008 hearing and during his VA audiometric examinations.  
Consequently, it is demonstrated that he had actual notice of 
the specific rating criteria for the disability, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records and VA 
medical records.  The veteran has also been provided VA 
medical examinations.  The veteran submitted private medical 
records favorable to his claim.  The veteran submitted lay 
statements and testified before the undersigned.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any 
additional obtainable pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 10 percent for bilateral 
hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


